IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,522


EX PARTE CHRISTOPHER J. REASNOR, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 53104 IN THE 336TH JUDICIAL DISTRICT COURT
FROM GRAYSON COUNTY


 Per curiam.

O P I N I O N 



 This is a post-conviction application for a writ of habeas corpus forwarded to this
Court pursuant to Tex. Code Crim. Proc.  art. 11.07, § 3, et seq.  Applicant pleaded guilty
to the felony offense of possession of a controlled substance, and punishment was assessed
at five years' confinement.  No direct appeal was taken.
	Applicant contends, inter alia, that his sentence is illegal because the two prior
felonies alleged for enhancement purposes do not comply with the sequential requirements for
enhancing a state jail felony contained in Texas Penal Code § 12.42(a)(2) and, therefore, could not
be used to enhance the punishment of the state jail felony to that of a second degree felony. 
Applicant also contends that his plea was not knowingly and voluntarily entered because he
was incorrectly admonished regarding the range of punishment for his offense.  The trial
court has entered findings of fact and conclusions of law, finding that the sentence given in
this case is illegal.
	Habeas corpus relief is granted and Applicant is ordered remanded to the Sheriff of
Grayson County to answer the indictment in Cause No.53104 from the 366th District Court
of Grayson County.  

DO NOT PUBLISH
DELIVERED: October 4, 2006